 



EXHIBIT 10.24
ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.
600 TELEPHONE AVENUE
ANCHORAGE, AK 99503
November 7, 2007
Leonard Steinberg
c/o Alaska Communications Systems
600 Telephone Ave.
Anchorage, AK 99503
Re: Employment Agreement
Dear Leonard:
          This letter agreement (“Agreement”) sets forth the terms and
conditions of your continued employment with Alaska Communications Systems
Holdings, Inc. (hereinafter “ACS” or the “Company”), effective as of the date
hereof (hereinafter, the “Effective Date”).
     1.     Employment and Services. You will continue to serve ACS in your role
as Vice President, General Counsel and Corporate Secretary (hereinafter
“Executive” or “you”), for the period beginning on the Effective Date and ending
upon termination pursuant to paragraph 4 (the “Employment Period”). During the
Employment Period, you shall render such services to the Company and its
affiliates and subsidiaries as the Board of Directors of Alaska Communications
Systems Holdings, Inc. or its affiliates (hereinafter “Board of Directors”)
shall reasonably designate from time to time, and you shall devote your best
efforts and full time and attention as an Executive Officer to the business of
the Company. “Executive Officer” for the purpose of this Agreement is defined as
an officer reporting to the CEO or similar executive responsible for business
operations. Your responsibility includes operational decision making and goal
setting of the business as required by and to support the Company strategy and
achievement of corporate goals in the areas outlined in Appendix A.
     2.     Compensation. The Company shall pay you an annual base salary
(“Annual Base Salary”) of $220,000 during the first year of the Employment
Period, subject to annual review in each year of the Employment Period
thereafter (for any partial year during the Employment Period, the Annual Base
Salary shall be prorated based on the number of days during such year on which
you are employed by the Company). Your Annual Base Salary may be increased in
years following the first year of employment but may not be decreased. As used
herein, the term “Annual Base Salary” refers to the Annual Base Salary as so
increased. Such Annual Base Salary shall be payable in installments in
accordance with the Company’s regular payroll practices.
          In addition, you will be eligible to receive an annual cash incentive
payment (“Cash Incentive”) to be awarded ninety (90) days after the end of each
fiscal year, to be paid as soon as practicable but not later than one hundred
twenty (120) days after the end of the fiscal year. In order to determine the
amount of such Cash Incentive, the Company, acting in good faith, shall
determine appropriate Company business targets and, as it may deem appropriate,

1



--------------------------------------------------------------------------------



 



specific performance targets applicable to you for each fiscal year, and your
Cash Incentive shall be based upon 100% attainment of such targets. The Company
agrees that if the Company attains its business targets and you attain all
performance targets specifically applicable to you, you shall receive a Cash
Incentive equal to one hundred percent (100%) of your Annual Base Salary in
effect with respect to any such fiscal year. In the event that the Company
exceeds or does not exceed the business targets and/or you exceed or do not
exceed one or more of the performance targets specifically applicable to you,
there shall be appropriate adjustments in the amount of your Cash Incentive as
provided for in the Company’s then applicable cash incentive program, as may be
amended from time to time. The determination of appropriate performance targets
shall take place not later than ninety (90) days subsequent to the commencement
of the Company’s fiscal year, and all performance targets shall be provided to
you within thirty (30) days of the Company’s determination of such performance
targets.
          (a)     [Reserved]
          (b)     During the course of the Employment Period, you may be granted
performance-accelerated restricted stock and long-term performance accelerated
restricted stock. Performance-accelerated restricted stock and long-term
performance accelerated restricted stock generally vest during the fifth year
following the Effective Date, unless earlier acceleration occurs as a result of
the achievement of specified annual performance targets or three-year
performance targets, respectively. Future equity awards may vary and are subject
to continued approval by the Company’s board of directors. Vesting ceases for
all equity awards upon termination of your employment, subject to certain
exceptions set forth in such awards. Notwithstanding anything to the contrary in
this paragraph 2(b), all equity compensation is subject to approval by the
Company’s board of directors with terms and conditions set forth in the
Company’s standard restricted stock or equivalent documentation, and all grants
set forth herein are subject to your execution of and assent to such
documentation, provided, however, that the provisions set forth in
Sections 2(b)(i) and (ii) below shall apply to such grants (notwithstanding any
general integration language in such grant documentation) unless expressly and
specifically amended by such grant documentation.
               (i) In the event the Employment Period shall terminate without
Cause or for Good Reason during a Change in Control Period (as defined below)
any and all shares subject to any option agreements or restricted stock
agreements between the Company and the Executive shall automatically vest in
full at that time.
               (ii) In the event the Employment Period shall terminate without
Cause or for Good Reason during a time other than during a Change in Control
Period, continued vesting shall occur with respect to any shares subject to a
performance-accelerated restricted stock agreement previously entered into
between the Company and the Executive during the twelve (12) months following
the end of the Employment Period; provided however, that additional vesting
under this subparagraph 2(b)(ii) shall be provided to Participant ratably in
such proportion as the length of Executive’s employment (during the applicable
performance period giving rise to the acceleration of such restricted stock)
bears to the total length of such performance period. No time vesting provisions
related to restricted stock or any options shall continue after termination of
the Employment Period under this subparagraph 2(b)(ii). For the purposes of the
foregoing proportion, a Participant’s employment shall be deemed to have

2



--------------------------------------------------------------------------------



 



continued for the entirety of any month the Participant has remained an employee
as of at least the fifteenth (15th) day of such month. For illustrative purposes
only, if a restricted stock grant provides for acceleration based on the
Company’s performance during calendar year 2010, and Participant terminates his
or her employment for Good Reason on February 15, 2010, should the Company’s
performance satisfy the requirements of accelerated vesting set forth in the
restricted stock grant, one-sixth (1/6th) of the Participant’s restricted stock
shall accelerate and vest in 2011. All other restricted stock shall be deemed
forfeited by the Participant.
     3.     Benefits. During the Employment Period, you shall be entitled to
participate in the Company’s employment benefit plans which may be amended,
eliminated or replaced from time to time, subject to and in accordance with
applicable eligibility requirements, such as life and disability insurance plans
(other than severance plans or arrangements which are provided for herein.)
     4.     Termination and Severance. The Employment Period shall terminate on
the first to occur of:
          (a)     thirty (30) days following written notice by you to the
Company of your resignation (with or without Good Reason) not in connection with
a Change in Control, (it being understood that you will continue to perform your
services hereunder during such thirty (30) day period);
          (b)     ninety (90) days following written notice by you to the
Company of your resignation following or in connection with a Change in Control,
(it being understood that you will continue to perform your services hereunder
during the ninety (90) day period following the Change in Control)
          (c)     your death or Disability,
          (d)     your termination by the Company with or without Cause,
          (e)     on the fifth anniversary of the Effective Date (the “Scheduled
Expiration Date”); provided, however, that the Scheduled Expiration Date shall
be automatically extended for successive one-year periods unless, at least
ninety (90) days prior to the then-current Scheduled Expiration Date, either the
Company or you shall give written notice to the other of an intention not to
extend the Employment Period.

3



--------------------------------------------------------------------------------



 



          In the event the Employment Period shall terminate (i) by the Company
without Cause, (ii) by you for Good Reason or (iii) as a result of the Company’s
notice to you of an intention not to extend the Employment Period after the
Scheduled Expiration Date, the Company shall concurrently therewith pay to you
in twelve consecutive equal monthly installments an aggregate sum equal to one
times (1X) your Annual Base Salary plus one times (1X) your Cash Incentive. You
shall also be reimbursed for the cost of continuing your health insurance
coverage under COBRA for the twelve (12) month period following such a
termination.
          In the event the Employment Period shall terminate (i) by the Company
without Cause, (ii) by you for Good Reason, (iii) as a result of your death or
Disability or (iv) as a result of the Company’s notice to you of an intention
not to extend the Employment Period after the Scheduled Expiration Date, the
Company shall provide personal travel for you, your spouse and dependent family
members and transport of household belongings to a maximum of $50,000, if you
or, in the event of your death, your spouse or dependent family members, elect
to relocate to the lower 48 states within three (3) months of termination of the
Employment Period. In the event of Executive’s death, the relocation benefit
contained in this paragraph will be provided to Executive’s spouse and dependent
family members.
          Except as otherwise set forth in this paragraph 4 or pursuant to the
terms of employee benefit plans in which you participate pursuant to paragraph
3, you shall not be entitled to any compensation or other payment from the
Company in connection with termination of your employment.
     5.     Definitions. For purpose of this Agreement, the following
definitions will apply:
          (a)     “Good Reason” shall mean: (i) the assignment of you by the
Company to a position with a title or duties that are materially inconsistent
with or constitute a material diminution of your role of Executive Officer, it
being understood that the addition or reassignment of duties and
responsibilities or change of title as deemed necessary for the operation of the
business by the Executive Officers of the Company, including you, shall not, in
and of itself, constitute Good Reason for purposes of this paragraph; or
(ii) the transfer, without your concurrence, of your principal place of
employment to a geographic location more than forty (40) miles from your then
current principal place of employment. To be eligible for any severance payments
under this provision, you must terminate the Employment Agreement for Good
Reason within 180 days of the event identified in (i) or (ii) or else forfeit
any and all right to the severance benefits as set forth in paragraph 2(b)(ii).
          (b)     “Cause” shall mean: (i) your willful failure to comply with
lawful directions of the Board of Directors of the Company that is not cured
within thirty (30) days of your receipt of written notice from either the Board
of the Company or of its subsidiaries, of your specific failure to perform
lawful directions; (ii) a willful or knowing material misrepresentation to the
Board of the Company or its affiliates, or your supervisor, or a conviction or
guilty plea to (A) any felony or (B) a misdemeanor involving fraud, dishonesty,
or moral turpitude; or (iii) a material breach of this Agreement (other than due
to physical or mental illness) that is not cured to the extent deemed capable by
the Board or the Chief Executive Officer of the Company within

4



--------------------------------------------------------------------------------



 



its or her reasonable discretion within thirty (30) days after receiving written
notice from either the Board or the Chief Executive Officer of the Company, as
the case may be, of your specific failure to perform your duties;
          (c)     “Change in Control” shall mean: (i) the acquisition by any
person or group (as that term is used in Regulation 13D under the Securities
Exchange Act of 1934, as amended), other than any of its affiliates, of
beneficial ownership of a majority or more of the Company’s outstanding voting
securities; or (ii) any sale, lease, exchange or other transfer in one
transaction or a series of transactions, other than to an entity with
substantially the same equity holders as immediately prior to such transfer, of
all or substantially all of the assets of the Company or its operating
subsidiaries (taken together), or any plan for the liquidation or dissolution of
the Company;
          (d)     “Change in Control Period” means the period beginning two
(2) months prior to the date of a Change in Control and ending twelve
(12) months after the date of a Change in Control.
          (e)     “Disability” shall mean that, for a period of six
(6) consecutive months in any twelve (12) month period, you are incapable of
substantially fulfilling the duties of your positions as set forth in paragraph
1 because of physical, mental or emotional incapacity resulting from injury,
sickness or disease. Any question as to the existence or extent of the
Disability upon which you and the Company cannot agree shall be determined by a
qualified, independent physician agreed to by the Company and by you or in the
event of your incapacity, your guardian, within ten (10) days of written notice
by either party. The determination of any such physician shall be final and
conclusive for all purposes; provided, however, that you or your legal
representatives shall have the right to present to such physician such
information as to such Disability as you or they may deem appropriate, including
the opinion of your personal physician.
          (f)     “Potential Transaction” shall mean any merger, acquisition,
disposition, joint venture, partnership, strategic alliance, ownership, partial
ownership, lender or borrower relationship or relationship of significant
control or influence with any party.
     6.     Confidential Information. You acknowledge that information obtained
by you while employed by the Company concerning the business or affairs of
(i) the Company, its affiliates and subsidiaries or (ii) any enterprise that is
the subject of an actual or Potential Transaction, considered, evaluated,
reviewed or otherwise made known to you by the Company, its affiliates or
subsidiaries (“Confidential Information”) is the property of the Company. You
shall not, without the prior written consent of the Company, disclose to any
person or use for your own account any Confidential Information except (i) in
the normal course of performance of your duties hereunder, (ii) to the extent
necessary to comply with applicable laws, or (iii) to the extent that such
information becomes generally known to and available for use by the public other
than as a result of your acts or omissions to act. Upon termination of your
employment or at the request of the Company at any time, you shall deliver to
the Company all documents containing Confidential Information relating to the
business or affairs of the Company that you may then possess or have under your
control.

5



--------------------------------------------------------------------------------



 



     7.     Non-Competition; Non-Solicitation.
          (a)     Non-Competition. You acknowledge that you are and will be in
possession of Confidential Information and that your services are of unique and
great value to the Company. Accordingly, from the Effective Date until the
expiration of the period ending twelve (12) months from the date of the
termination of your employment with the Company or its affiliated companies (the
“Non-Compete Period”), you shall not directly or indirectly own, invest (equity
or debt) in, manage, control, participate in, consult with, advise, render
services to, or in any manner engage in, or be connected as an employee,
officer, partner, director, consultant or otherwise with (i) the provision of
telecommunications services in the state of Alaska, or (ii) any enterprise that
is engaged in the provision of telecommunications services and is the active
subject of a Potential Transaction in which you are directly involved or have
material knowledge at any time prior to the termination of this Agreement (a
“Competitive Business”). Nothing herein shall prohibit you from being a passive
owner of not more than one percent (1 %) of any publicly traded class of capital
stock of any entity engaged in a Competitive Business.
          (b)     Non-Solicitation. During the Non-Compete Period, you shall not
directly or indirectly induce or attempt to induce any employee of the Company
or its affiliates or subsidiaries to terminate, or in any way interfere with,
the relationship between the Company or its affiliates or subsidiaries and any
employee thereof, nor shall you directly or indirectly solicit or attempt to
solicit business from any customer or supplier of the Company or its affiliates
or subsidiaries.
          (c)     Scope of Restriction. If, at the time of enforcement of this
paragraph 6, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.
     8.     Survival. Any termination of your employment or of this Agreement
shall have no effect on the continuing operation of those provisions that by
their nature continue beyond the term of this Agreement, including Sections 4,
5, 6, or 7 for the periods specified therein.
     9.     Indemnification. The Company agrees to indemnify you and hold you
harmless from any and all claims arising from or relating to your status as an
employee, officer, Executive Officer, director or agent of the Company, its
affiliates, or subsidiaries, to the fullest extent permitted by Delaware law
other than claims arising from your gross negligence.
     10.     Waiver of Claims. You agree as a condition to your receipt of any
termination or severance benefits pursuant to Section 4 hereof that you waive,
discharge and release any and all claims, demands and causes of action, whether
known or unknown, against the Company, its affiliates and subsidiaries, and
their respective current and former directors, officers, employees, attorneys
and agents arising out of, connected with or incidental to your employment or
other dealings with the Company, its affiliates or subsidiaries, which you or
anyone acting on your behalf might otherwise have had or asserted and any claim
to any compensation or benefits from your employment with the Company or its
affiliates (other than pursuant to the terms of this Agreement or of any
employee benefit plans set forth in paragraph 3 hereof) provided, however, that
in no event do you waive any claims you may have under section 8 above.

6



--------------------------------------------------------------------------------



 



     11.     Governing Law. This Agreement and all questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and determined in accordance with the internal law, and not the law of
conflicts, of the State of Delaware. All disputes between ACS and Executive
(whether contractual or otherwise, including, without limitation, disputes
relating to or arising under or by reason of this Agreement or the other
agreements referred to herein) must be resolved by binding confidential
arbitration held within thirty (30) miles of Executive’s place of employment,
specific location to be selected by the Board of Directors of Alaska
Communications Systems Holdings, Inc. Such arbitration shall be conducted in
accordance with the rules of the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (the AAA) and judgment on the
award rendered in such arbitration may be entered in any court having
jurisdiction. Nothing in this Agreement shall restrict the right of ACS or its
affiliates to seek injunctive relief arising out of any violation by the
Executive of this Agreement. This Agreement is intended by ACS and Executive to
be a binding and completely integrated agreement superseding all prior and
contemporaneous promises, representations, offers, contracts and agreements
between ACS and Executive. This Agreement may not be amended except in writing
executed by Executive and the Chairman of the Board of ACS (or other Board’
authorized designee). This Agreement shall only be binding on ACS and Executive
if and when both parties have executed the Agreement in counterparts.
     12.     Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given, if mailed, by registered
or certified mail, return receipt requested, or, if by other means, when
received by the other party at the address set forth herein, or such other
address as may hereafter be furnished to the other party by like notice.
     Notice or communication hereunder shall be deemed to have been received on
the date delivered to or received at the premises of the addressee if delivered
other than by mail, and in the case of mail, upon the depositing of the same in
the United States mail as above stated (as evidenced, in the case of registered
or certified mail, by the date noted on the return receipt.) Notices shall be
addressed as follows:

     
If to the Executive:
  Leonard Steinberg
c/o Alaska Communications Systems
600 Telephone Avenue
Anchorage, Alaska 99503
 
   
If to the Company:
  Alaska Communications Systems Holdings, Inc.
600 Telephone Avenue
Anchorage, Alaska 99503
Attention: President & CEO

     13.     Severability Clause. Any part, provision, representation or
warranty of this Agreement, which is prohibited, or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

7



--------------------------------------------------------------------------------



 



     14.     Successors and Assigns; Assignment of Agreement. This Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and the respective successors and assigns of the parties hereto. As used in this
Agreement, “Company,” and “ACS” shall mean the Company, and ACS as hereinbefore
defined and any subsidiaries and successors to their businesses and/or assets
which assume this Agreement by operation of law, or otherwise. This Agreement is
personal to you and without the prior written consent of the Company shall not
be assignable by you otherwise than by will or the laws of descent and
distribution.
     15.     Waiver. The failure of any party to insist upon strict performance
of a covenant hereunder or of any obligation hereunder, irrespective of the
length of time for which such failure continues, shall not be a waiver of such
party’s right to demand strict compliance in the future. No consent or waiver,
express or implied, to or of any breach or default in the performance of any
obligation hereunder, shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder. No term or provision of the Agreement may be waived unless such
waiver is in writing and signed by the party against whom such waiver is sought
to be enforced.
     16.     Entire Agreement. This Agreement constitutes the entire Agreement
between the parties hereto with respect to the subject matter contemplated
herein and supersedes all prior agreements, including any and all prior
employment agreements between the Executive and the Company and/or the 2006
Officer Severance Plan, as may be applicable, whether written or oral, between
the parties, relating to the subject matter hereof. This Agreement shall not be
modified except in writing executed by all parties hereto.
     17.     Captions. Titles or captions of paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.
     18.     Counterparts. For the purpose of facilitating the execution of this
Agreement, and for other purposes, this Agreement may be executed in any number
of counterparts. Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first above written.
     Please execute the extra copy of this letter Agreement in the space below
and return it to the undersigned at the address set forth above to confirm your
understanding and acceptance of the agreements contained herein.

            Very truly yours,

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.
      By:   /s/ Liane Pelletier       Name:   Liane Pelletier      Title:  
President & CEO     

          Accepted and agreed to:
      /s/ Leonard Steinberg       Leonard Steinberg             

9